226 Ga. 721 (1970)
177 S.E.2d 243
HUGHES
v.
THE STATE.
25958.
Supreme Court of Georgia.
Submitted September 14, 1970.
Decided September 24, 1970.
*722 McDonald, Dupree & Channell, Duard R. McDonald, for appellant.
Ben F. Smith, District Attorney, for appellee.
NICHOLS, Justice.
On March 5, 1970, a motion to dismiss an indictment charging the defendant with the offense of commercial gambling was overruled. Certification for immediate review of this case was later signed by the trial judge. The notice of appeal was not filed until April 10, 1970. Held:
The notice of appeal not having been filed until more than 30 days after the judgment appealed from, the appeal must be dismissed as not having been timely filed. See Code Ann. § 6-803; Wilson v. McQueen, 224 Ga. 420 (162 SE2d 313); Bailey v. State, 224 Ga. 48 (159 SE2d 286).
Appeal dismissed. All the Justices concur.